GERALD C. MANN         AUNTIS 11.TEXAR




  Hohorable T. H'.Trlmble, First Assistant
  State Superintendent of Public Instruction
  Austin,
    _.,   Texas
  Deer Sir:                    OpInIonNo. O-5643
                               Re: Shall the AmarrflloCollege,
                                    Amarillo, Texas, receive the
                                    State mon'egallotted to 'unlor
                                    colleges 'et the rate of 450*00
                                    each 15 semesterhours carried
                                    for the students, In the course
                                    of Bfble?
             We'acknowledge receipt of your letter of-recent date
  to which you attach a letter from Mr. Ernest C. Shearers.Act-
  ing President of Amarillo College, which letter reads &I fol-
  lows:
             "For the first time this year we are offer-
      ing a non-sectarian course in Bible. It is OUP
      understanding that no money received from the
      State can be used to peg a teacher In this course,
      end we have made other arrangements.
             "However, the questfon has arisen as to
      whether OP not we shall receive the State money
      allotted to junior colleges et the rate of $50
      for each 15,semester hours carried for the stu-
      d,entsin this Bible course. It has been my
      understanding that we can lfst any course for
      which we give college credit and for which we
       are collecting out regular tuftlon.   Is this
      Bible course an exception to thfs ruling?"
              In reply to the above we quote from Opini.onO-5037, 8s
  follows:
             "It Is well known that one of the causes of
      the Texas Revolution was the enforced ~natlonal
      religion of the Republic of Mexico. As a conse-
      quence, certeln provisions were included in OUP
      Constltut%on to divorce the church from the State
      and to guarantee absolute rellglous freedom. Sec-
      tions 6 and 7 of our Bill of Rights..(ArticleI
                                                               3




Honorable T. M. Trimble, page 2         O-5643



    of the Texas Constitution) reed respectively es
    follows~
           "'Sec. 6 D All men have e natural end in-
       dependent right to worship Almighty God ec-
       cording to the dictates of their own con;
       sciences. No man'shall be compelled to attend,
       erect or support any place of worshfp, or to
       mtlfnteinany mInistry agelnst~'hls~~bonsent.
       No human authority ought, in any case what-
       ever, to control or interfere with the-rights
       of consclence In matters of religion; end no
       preference shall ever be given by law to
       any rellglous'soclety or mode of worship.
       But ‘it’
              shall be th@ duty of the Legislature
       to’pass riuchlaws es may be necessary to pro-
       tect equally every rellglous denominetlon In
       the peaceable enjoyment of Its own mode of pub-
       lic worship.'
           ""SetD 7 s No money shell be appropriated,
       OP drawn from the Treasury for the benefit
       of any sect, or religious society',theologl-
       cal or religious seminary;.nor shell property
       belonglng to the State be appropriated for
       any such purposes.'
           "Section 5 of Article VII, Constitution of Texas,
    provides, in part,as follows:
           11
            10 D 0 And no law shall ever be enacted
       appropriating any pert of the permanent or
       available school fund to any other purpose
       whatever; nor shell the same, or any part
       thereof ever be appropriated to or used for
       the support of any secterS$la,school; *-..I
       See also Article 2899, R.C.3.
           "The provfsions were before the Supreme Court
    of Texas in the case of Church et al. v'.Bullock
    et al., log 3.w. 115.  In that case It was held In
    effect that the holding of morning exercises In the
    public schools which consisted of reading by the
    t&cFier without comment of non-sectarian extracts
    from the Bible, end the singing of appropriate songs,
    In which the pupils wer@ lnvlt,edbut nbt required to
    join, was not objectionable under the-‘abovequoted
    prbvislons of-'theConstitutLon. See also Pfelffer v.
    Board of Education        s 77 N.W. 250; People ex rel.
    Vollmar v. Stanley        , 255 P, 610; Hackett v.
Honorable T. M. Trlmble, page 3            O-5643


    Brooksvllle Graded School Dlst., (Kya), 87 S.W.
792;.Stevenson,v. Heiiyon,
                       . .._ 7 Pa. Dist. R. 585. Row-
    ever, tne court empnatlcelly stress'edthe point
    that the exercises were non-sectarian in cherec-
    ter.' We quote the following from the opinion of
    the court:
           $1 I
                  0It was the purpose of the Constl-
                      0   .

       tution to forbid the'use of'publlc funds for
       the support of any pertlcular denomination of
       religious people, whether they be Christians
       or of other religions.'
           "Theref.ore,exercises which would include any
    expression representing the peculiar or distinctive
    view or dogma of any sect or denomlnetion would not
    be non-sectarian. Such exercises would be in vlo-
    letion of our Constitution."
           We quote the following from the opinion of Judge Brown,
of the Supreme Court, in the case of Church v. Bullock, supre:
           "There is no difference In the protection
    given by our Constitution between citizens of this
    State on account of religious beliefs --all are
    embraced In Its broad language, and are entitled to
    the protection guaranteed thereby; but It does not
    follbw that one or more lndlvlduels have the right
    to have the courts deny the people the privilege
    of having their children Instructed in the morel
    truths of the Bible because such objectors do not
    desire that their own children shall be partlcl-
    pants therein. This would be to starve  the morel
    and spiritual natures of the many out of deference
    to the few, . e . a .'I
           Mr, Shearer states that the course offered Is nonsec-
tarian, and based on that statement, it is outiopinion that there
Is no exception In the law with respect to Bible courses.
                               Very truly yours
                           ATTORNEY GENERAL OF TEXAS
                                 By s/C, F. Gibson
CFGzs:wc
                                      C. F. Gibson
APPROVED NOV 8, 1943                  Assistant
s/Grover Sellers
FIRST ASSISTANT               This Opinion Considered And Approved
ATTORNEY GENERAL              In Limited Conference.